UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6287


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WAYNE DUFFUS, a/k/a Marlon Gayle, a/k/a Dwayne Brown,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, Chief District Judge. (4:14-cr-00085-RBH-1)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Wayne Duffus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wayne Duffus seeks to appeal the district court’s orders granting the

Government’s motion in his criminal case and denying as moot his related pro se

motions. We have thoroughly reviewed Duffus’ submission and the record on appeal.

Insofar as Duffus challenges the district court’s method in ruling on the Government’s

motion and his related motions, we find no reversible error, and we affirm the district

court’s orders in part. Insofar as Duffus challenges the district court’s exercise of its

discretion, however, we dismiss the appeal in part for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.


                                                                   DISMISSED IN PART,
                                                                    AFFIRMED IN PART




                                            2